Opinion issued June 5, 2014.




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                             ————————————
                               NO. 01-13-01085-CV
                            ———————————
                           ROSE AIR, LLC, Appellant
                                         V.
 BRAZORIA COUNTY APPRAISAL DISTRICT AND CHERYL EVANS,
      IN HER CAPACITY AS CHIEF APPRAISER, Appellees


                    On Appeal from the 412th District Court
                           Brazoria County, Texas
                         Trial Court Case No. 71172


                          MEMORANDUM OPINION

      Appellant, Rose Air, LLC, has neither paid the required fees nor established

indigence for purposes of appellate costs. See TEX. R. APP. P. 5, 20.1; see also TEX.

GOV’T CODE ANN. §§ 51.207, 51.941(a), 101.041 (West 2013), 101.0411 (West

Supp. 2013); Order Regarding Fees Charged in the Supreme Court, in Civil Cases
in the Courts of Appeals, and before the Judicial Panel on Multidistrict Litigation,

Misc. Docket No. 07-9127 (Tex. Aug. 16, 2013). Further, appellant has not paid or

made arrangements to pay the fee for preparing the clerk’s record. See TEX. R. APP.

P. 37.3(b). After being notified that this appeal was subject to dismissal, appellant

did not adequately respond. See TEX. R. APP. P. 5, 42.3(b), (c).

      Additionally, on March 25, 2014, this Court granted appellant’s counsels’

motion to withdraw. Because a corporation may be represented only by a licensed

attorney in the prosecution of its appeal, appellant was required to retain licensed

counsel if it desired to prosecute its appeal. See MHL Homebuilder LLC v.

Dabal/Graphic Resource, No. 14-05-00295-CV, 2005 WL 1404475, at *1 (Tex.

App.—Houston [14th Dist.] June 16, 2005, no pet.) (mem. op.) (citing Kunstoplast

of Am., Inc. v. Formosa Plastics Corp., U.S.A., 937 S.W.2d 455, 456 (Tex.1996)

and Dell Dev. Corp. v. Best Indus. Uniform Supply Co., 743 S.W.2d 302, 303 (Tex.

App.—Houston [14th Dist.] 1987, writ denied)). We ordered that any new counsel

representing appellant in this appeal file a designation of lead counsel or notice of

appearance with the Clerk of this Court by April 14, 2014, and notified appellant

that if no such designation or notice was filed, the Court might dismiss the appeal.

No such designation or notice has been filed.

      Accordingly, we dismiss the appeal. See TEX. R. APP. P. 42.3(b), (c), 43.2(f).

We dismiss any pending motions as moot.


                                         2
                                 PER CURIAM


Panel consists of Justices Keyes, Sharp, and Huddle.




                                        3